DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Claims 5-7, 9-13, 16, 17 are pending. Claims 5, 6 are withdrawn.  Claims 7, 9-13, 16, 17 have been considered on the merits.  All arguments and amendments have been considered.
 The previous rejection of Claim 7 and dependent claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of applicants claim amendments. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 includes the limitation, “…subjecting said test sample by flow cytofluorometrv to a total cell count having an intact cell membrane and to a count of dead cells. It is suggested that applicant amend to “…subjecting said test sample to flow cytofluorometrv to obtain a total cell count…”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 and dependent claims 9-13, 16 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim has been amended to include the limitation, “…subjecting said test sample by flow cytofluorometry to a total cell count having an intact cell membrane and to a count of dead cells…obtaining the number of… L. rhamnosus having an intact cell membrane and being immunologically active by counting the dead cells having an intact cell membrane.  The amendment introduces new matter, which is not described in the specification as originally filed. In the subjecting step, applicants count total cells having an intact membrane and a count of dead cells. However, the a total cell count having an intact cell membrane and to a count of dead cells…obtaining the number of… L. rhamnosus having an intact cell membrane and being immunologically active by counting the dead cells having an intact cell membrane…” changes the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. supported by BD™ cell viability kit in view of Molecular Probes .
Doherty teach a method of counting bacterial cells of Lactobacillus rhamnosus GG (ATCC53103) having intact membranes wherein a sample of Lactobacillus rhamnosus GG (ATCC53103) is stained with thiazole orange (TO) and propidium iodide (PI) and BD™ Liquid Counting Beads (taught in the specification to be a suspension of fluorescent polystyrene microspheres in 0.1% sodium azide p. 4, 4th parag.) are added to said sample and subjecting the sample to cell count by flow cytometry to count dead, live and injured/compromised cells (sections 2.1, 2.5, 3.1). Doherty teach that FACS flow cytometry is able to identify microorganisms which are live, dead and in intermediate states including microbes which are metabolically active with intact membranes but are unable to reproduce as well as non-active and dormant, and be compromised with permeabilized membranes or damaged (p. 302, 1st col. 1st parag-2nd parag.).  FACS with fluorescent dyes allows users to distinguish physiological states of microbes especially when using dual staining with PI and TO given that only dead or compromised cells are permeable to PI, and TO stains all cells, thus PI with TO is the most suitable dye combination (p. 302, 1st col. 1st parag-2nd parag. and section 2.4, 3.3).  Doherty teach their final dye concentrations to be 41 nM PI and 8.5 µM TO and cell density is taught to be 107 cfu/ml (section 2.4, 3.3) to achieve a desired cytometric acquisition rate and enhance population resolution and repulsion (2.4). Doherty teach the flow cytometry method to be a rapid alternative to plate counting methods for cell viability assessments in which FACS is able to detect and differentiate live, injured and dead populations (3.1, 3.4, see Discussion section 4).

Doherty does not teach tyndallized bacterial cells, however tyndallization is a known sterilization process in which heat resistant spores are killed. 
Flow cytometry methods for rapid enumeration of spores which have been subjected to sterilization process is known and used in the art. Godfrey (US’319) teaches methods and reagents including TO and PI as dyes to label live and dead cells and viable spores in a sample and analyzing said sample by flow cytometry (0006-0015).  The sample is labeled with a permeant dye and an impermeant dye, i.e. TO and PI respectively at 5.0 µl each (0041-0043, 0055, 0094-0099). Fluorescent microparticles are also added at optimizable concentrations depending on the number of cells to be counted for flow cytometric analysis and counting (0059, 0060). Godfrey is successfully able to discriminate between bacteria which are live, dead and spores including cells which have been subjected to heat sterilization and disinfectant and killed (Ex. 2, 3, 4).  The method is used to study efficacy of sterilization methods wherein viable spores, vegetative cells and dead cells are detected after sterilization methods (0016, 0034, 0037, ex. 1-4).   
While Godfrey does not specifically teach tyndallization as the sterilization method, any sterilization method known to the skilled artisan could be used to provide a “sterilized” sample to be used in a flow cytometry enumeration method with a reasonable expectation of success.  
L. rhamnosus strains for counting concentrations of living and tyndallized cells is disclosed in the prior art by WO2011/029784 to Giuliani et al. (p. 5, lines 31- p.6, Table 1).  
In conclusion, Doherty and Godfrey teach methods of counting the number of live and dead cells in a sample wherein the sample has been stained with PI and TO with fluorescent microspheres and applying flow cytofluoremetry to count to total number of cells including live, dead, intermediates states and spores in the sample. Doherty further teaches that method of using flow cytofluorometry redefined the method of microbial viability by revealing that microbes can exist in live, dead and various intermediate states including metabolically active and capable of replicating and those having metabolic activity with intact membranes but are not able to replicate, i.e. for example cells with have been tyndallized.  The Examiner looks to applicant’s specification which states that tyndallized cells are dead cells which are immunologically active and intact with an unmodified cell wall. Therefore, Doherty taken with Godfrey provide a reasonable expectation of successfully counting the number of tyndallized dead cells of Lactobacillus rhamnosus when using their flow cytofluorometry methods. Godfrey teaches that the method is used to differentiate between live, dead, and vegetative cells and spores after sterilization. Tyndallization is method of sterilization of cells which has been used by WO’784, for example to count living versus tyndallized cells, therefore, one would have a reasonable expectation of  successfully using tyndallized dead cells in the methods of Doherty and Godfrey to count dead cells present in a sample as claimed. The specification teaches the commercially available kit comprising TO which labels all cells, live and dead and PI which labels dead cells.  It is well known that dead 

Regarding the concentrations of reagents and cell concentration of claims 9, 16 and 17, these are taken to be result effective variables which are optimizable by routine experimentation to achieve accurate cytometric counts. 


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. supported by BD™ cell viability kit Doherty et al. supported by BD™ cell viability kit in view of Godfrey et al. (US2004/0023319) and WO2011/029784 to Giuliani et al. as applied to claims 7, 9, 16, 17 above, and further in view of Molecular Probes product information 2005 http://tools.thermofisher.com/content/sfs/manuals/mp05000.pdf
The teachings of Doherty et al. supported by BD™ cell viability kit in view of Molecular Probes product information 2005 in view of Godfrey et al. (US2004/0023319) and WO2011/029784 to Giuliani et al. are found above. 
polystyrene microspheres in 0.1% sodium azide p. 4, 4th parag., regarding claims 10-13, 17, the references do not teach the fluorescent microspheres to be polystyrene microspheres, however polystyrene fluorescent microspheres are known in the art as taught by Molecular Probes product information, http://tools.thermofisher.com/content/sfs/manuals/mp05000.pdf , which teaches polystyrene fluorescent microspheres in sodium azide solution for use in flow cytometry methods (p. 1, introduction, p. 3, Materials, storage and handling section and p. 4) . The microspheres are taught to be present in a range of amounts, which is considered to be optimizable to the skilled artisan. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to substitute one known fluorescent microsphere product for another in the claimed method and the results of the substitution would have been reasonably predictable.  
While the specific concentration of microspheres is not taught in the art, Godfrey suggests that the fluorescent microparticles are added at optimizable concentrations depending on the number of cells to be counted for flow cytometric analysis and thus are considered to be optimizable by one of ordinary skill in the art by routine experimentation. 

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. Applicant have amended the claims to include method steps of previously presented claim 8. Claim 7 includes limitations drawn to obtaining a total cells count having an intact cell membrane and to a count of dead cells which are the tyndallized cells of L. rhamnosus GG(ATCC53103).  
Applicant argues that by indicating that only dead or compromised cells are permeable for PI and detecting intracellular accumulation of PI as a measure of compromised/damaged plasma membranes, that Doherty appears to teach that dead and compromised cells are considered equivalent for detection purposes.  This is not the same as counting dead cells having intact membranes and would therefore result in a change in the principle of Doherty.  Applicant also argues previously presented limitations drawn to counting dead cells having impaired cytoplasmic membranes which are not required by the instant amended claims. 
It should be noted that tyndallization has been known to disrupt cell structure and components, for support see Pique et al. (section 4).  Applicant has not seemingly demonstrated that the tyndallized cells have intact membranes per se but that there are live and dead cells. Applicants refer to the tyndallized cells as “dead” cells having intact membranes and that according to Fig.4, one is able to distinguish between dead having intact and dead having impaired cell membranes. While applicant does not specifically distinguish between dead having intact and dead having impaired cell membranes,  it is well known in the art that TO labels all cells, live and dead and PI which labels dead cells.  It is well known that dead or compromised cells are permeable for PI while live 
Doherty teaches differentiating between viable, intermediate and non-viable states of cells using double staining with PI and TO, BD liquid counting beads and subjecting to flow cytometry to determine absolute cell counts. The method allows for recognition of cell health parameters including plasma membrane integrity via cell retention of TO a measure of cell viability and intracellular accumulation of PI as a measure of compromised/damaged membranes (3.1). Doherty is relied upon for teaching adding PI and TO to L. rhamnosus samples, adding fluorescent microspheres to the samples and analyzing the sample to obtain cell viability data using FACS analysis. Doherty is able to discriminate between, live, dead and injured cells based upon fluorescent properties of PI and TO.  
Godfrey teaches that on FL2 vs SSC plot, region R3 is set around stained bacteria. The stained populations are visualized on an FL1 vs. FL3 plot (R1 and R3). 
The invention is drawn to dead counting cells. When looking to applicants drawings, Fig. 1-4 show only live, dead and damaged cell populations on the scattergram. Doherty teaches counting cells as claimed except that the cells are not a tyndallized cell population, however, it is the Examiners position that one would still be able to count cells live, dead and damaged regardless of their method of sterilization or treatment and such a treatment would not change Doherty’s principle operation. The claimed reagents are well known in the art and routinely used to count live, dead and injured cells in FACS methods. 
Regarding Godfrey applicant argues the same as Doherty, i.e. that Godfreys invention is drawn to enumeration of viable spores using permeant (TO) and impermeant dyes (PI) and analyzing by flow cytometry and not “counting tyndallized…L. rhamnosus…having an intact cell membrane and being immunologically active” and in doing so would change the principle operation of Godfrey. Godfrey teaches method of determining effectiveness of sterilization methods on spores and qualitative detection of viable spores in samples.  The Examiners arguments in response to applicant’s arguments over Godfrey are the same as those presented above to Doherty.  Godfrey 
Applicants arguments directed to the immunostimulatory properties and activities have been considered as has the Exhibit A submitted with applicant’s arguments. However, these properties and showings are not commensurate in scope with the claimed invention and does not appear to make a difference in one’s ability to count live, dead or damaged cells as shown in applicant’s application and Drawings Fig. 1-4. It is not clear which cell population in Fig. 1-4 are the tyndallized intact cells and immunological activity versus live or dead cells. Applicants Exhibit A has been considered. Applicants demonstrate that TO stains all cells while PI binds damaged DNA. Applicants states that R7 or R6 of Fig. 4 of specification shows the largest number of dead cells with intact membranes. It is not clear how the Fig. demonstrates dead cells having intact membranes, only dead cells which are stained, as expected by TO and PI. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632